
	
		III
		111th CONGRESS
		1st Session
		S. RES. 276
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2009
			Mr. Kohl (for himself,
			 Ms. Mikulski, Mr. Enzi, Mr.
			 Casey, Mr. Sanders, and
			 Mrs. Murray) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 22, 2009, as
		  National Falls Prevention Awareness Day.
	
	
		Whereas older adults age 65 and over are the fastest
			 growing segment of our population and whose numbers will increase from
			 35,000,000 in 2000 to 55,000,000 in 2020;
		Whereas 1 in every 3 people in the United States who are
			 65 years of age or older falls each year;
		Whereas falls are the leading cause of injury, deaths, and
			 hospital admissions for traumatic injuries among adults 65 years of age and
			 older;
		Whereas, in 2007, approximately 1,900,000 people with
			 fall-related injuries were treated in hospital emergency departments and
			 approximately 492,000 were hospitalized after treatment;
		Whereas, in 2006, more 16,600 people aged 65 and older
			 died from injuries related to unintentional falls;
		Whereas, in 2000, direct medical costs for fall-related
			 injuries for adults aged 65 and older totaled more than $19,000,000,000;
		Whereas the Centers for Disease Control and Prevention
			 estimate that if the rate of increase in falls is not slowed, annual direct
			 treatment costs under the Medicare program will reach $32,400,000,000 by
			 2020;
		Whereas evidence-based programs show promise in reducing
			 falls and facilitating cost-effective interventions, such as comprehensive
			 clinical assessments, exercise programs to improve balance and health,
			 management of medications, correction of vision, and reduction of home
			 hazards;
		Whereas research indicates that fall prevention programs
			 for high-risk older adults have a net-cost savings of almost $9 in benefits to
			 society for each $1 invested;
		Whereas the Safety of Seniors Act of 2007 (Public Law
			 110–202) was enacted to amend the Public Health Service Act (42 U.S.C. 280b et
			 seq.) to create a national education campaign aimed at older adults, their
			 families, and healthcare providers, and injury prevention programs that focus
			 on the reduction and prevention of falls among older adults; and
		Whereas the Falls Free Coalition Advocacy Work Group and
			 its numerous national and State supporting organizations should be commended
			 for their efforts to raise awareness and to promote better understanding,
			 research, and programs to prevent falls among older adults: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates
			 September 22, 2009, as National Falls Prevention Awareness
			 Day;
			(2)commends the
			 Falls Free Coalition Advocacy Work Group and the 22 State falls coalitions for
			 their efforts to work together to increase education and awareness about the
			 prevention of falls among older adults;
			(3)encourages
			 businesses, individuals, Federal, State, and local governments, the public
			 health community, and health care providers to work together to promote the
			 awareness of falls in an effort to reduce the incidence of falls among older
			 people in the United States;
			(4)urges the Centers
			 for Disease Control and Prevention to continue developing and evaluating
			 interventions to prevent falls among older adults that can be used in effective
			 community-based fall prevention programs;
			(5)encourages State
			 health departments to use their significant leadership to reduce injuries and
			 injury-related health care costs by collaborating with colleagues and a variety
			 of organizations and individuals to reduce falls among older adults; and
			(6)recognizes
			 proven, cost effective fall prevention programs and policies and encourages
			 experts in the field of fall prevention to share their best practices so that
			 their success can be replicated by others.
			
